Ames, J.
The defendant had a right to impeach the credibility of the prosecutrix as a witness, by record proof that she had been convicted of a crime, or by general evidence of her bad reputation for chastity. There is some apparent conflict in the authorities as to the extent to which her cross-examination may be carried, for the purpose of extorting evidence of particular instances of unchaste conduct with the defendant, or with other men. Rex v. Martin, 6 C. & P. 562. Rex v. Hodgson, Russ. & Ry. 211. People v. Jackson, 3 Parker C. C. 391. State v. Johnson, 28 Vt. 512. But the question excluded in this case had a very remote bearing, if any at all, upon her general character for chastity. Its declared purpose was to prove that she had been, at some previous time, a common seller of intoxicating liquors in violation of law. The defendant has no ground of complaint, that the court, in the exercise of its discretion, confined this course of cross-examination to the time of the commission of the offence. He was still left entirely at liberty to cross-examine fully upon the general subject of unchastity.
Upon the subject of the degree of resistance on her part, and its bearing upon the question whether the crime was committed with force and against her will, the instruction given by the court was appropriate and correct. Regina v. Camplin, 1 Cox C. C. 220. Exceptions overruled.